Citation Nr: 1452731	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-16 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971 and August 1972 to August 1975, to include combat service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is of record.  The record was held open for a period of sixty days to afford the Veteran an opportunity to submit additional evidence and waived RO consideration of that evidence, which has been received and entered into the record.

In December 2009, the Veteran submitted a claim for service connection for manic depression.  The August 2010 RO decision addressed the Veteran's psychiatric disorder claim as one for entitlement to service connection for mood disorder, claimed as manic depression.  In September 2010, the Veteran submitted a Notice of Disagreement (NOD) with the August 2010 decision, which the RO classified his NOD as a new claim for service connection for PTSD.  Subsequently in October 2010, the Veteran submitted a claim for PTSD and manic depression.  In July 2011, the RO denied his claim for PTSD, which the Veteran appealed to the Board.  The Board has clarified the issue on appeal to include one for entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, depression, and PTSD, which dates back to the Veteran's original claim for service connection in December 2009.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

An acquired psychiatric disorder (mood disorder) had its onset during active service.


CONCLUSION OF LAW

A mood disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran has asserted that he has a mood disorder resulting from his active service.

The record contains no evidence of any psychological disability prior to the Veteran's entrance into service.  While the Veteran indicated he had "depression or excessive worry" on his June 1968 Report of Medical History, during a clinical evaluation, he had normal psychiatric findings and was accepted for service.  Therefore, the Veteran is presumed sound on entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Later service treatment records show that he reported mental health symptoms during both of his tours of active service.   He consistently complained of nervousness and/r depression.   In March 1971, the Veteran was noted to have a manic depressive reaction.

At a July 2010 VA examination, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, the examiner reported that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with a mood disorder.  The examiner opined that it was less likely as not that the Veteran's mood disorder was the same as or was a result of depression shown during active duty.  The only rationale provided was that the Veteran had no sought psychiatric treatment until 1998.  

At a March 2011 VA examination, after reviewing the record, conducting a thorough examination, and interviewing the Veteran, a different examiner also reported that the Veteran did not meet the criteria for a diagnosis of PTSD but again diagnosed the Veteran with a mood disorder.  The examiner did not give an opinion regarding the etiology of the Veteran's mood disorder.


In September 2013, the Veteran's treating physician Dr. R.M., after reviewing the Veteran's medical records and service records, noted that the Veteran has had chronic depression since his active duty.  Dr. R.M. reported that the Veteran did not seek treatment until June 1999 because he was ashamed of his depression and was embarrassed to seek care.  Dr. R.M. opined that the Veteran's current mood disorder was more likely than not caused by his active service in Vietnam.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess the probative value of the medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds that the September 2013 opinion provided by the Dr. R.M. is the most probative evidence of record as Dr. R.M. has been the Veteran's primary care physician since approximately 2000 and had the opportunity to review the Veteran's complete medical records and service records.  In addition, Dr. R.M. provided an opinion with a sufficient explanation of his rationale.  Therefore, the Board finds the September 2013 opinion of Dr. R.M. to be adequate.  Barr v. Nickolson, 21 Vet. App. 303 (2007).  The July 2010 VA examiner's opinion relies mainly on the Veteran's reported lack of mental health treatment and did not take into consideration the Veteran's reasons for the lack of treatment.  Moreover, the Veteran's wife, who has known him since before he entered service, testified that there was a noticeable change in his personality, following his release from service.  Both she and the Veteran stated that he continued to experience symptoms of nervousness since service  Thus, the opinion of Dr. R.M. has been afforded greater probative value.

In sum, the Veteran has been diagnosed with mood disorder which his physician has attributed to the Veteran's active service.  His physician has competently opined that the Veteran's mood disorder had its onset during active service.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a mood disorder is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a mood disorder is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


